UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
HECTOR MORA, VICTORINO
GALLARDO, RAUL REYES, ADAN
HERNANDEZ-RIVEROS, NEPTALI
AGUERO, and EDY HERNANDEZ,
individually and on behalf of all other             MEMORANDUM AND ORDER
collective persons similarly situated,              Case No. 16-CV-04373 (FB) (RML)

                      Plaintiffs,

       -against-

BAREBURGER GROUP LLC,
BAREBURGER, INC., NGM
MANAGEMENT GROUP LLC,
COLUMBUS VILLAGE LLC, BARE
BURGER DIO INC., FIDI DISTRICT
LLC, EURIDIPES PELEKANOS,
GEORGE RODAS, GEORGE
HADJIPANAYI, MICHAEL PITSINOS,
EFTYCHIOS PELEKANOS,
GEORGIOS DELLIS, EAST SIDE
BURGERS, LLC, and GEORGE
TZANIDAKIS,

                       Defendants.
------------------------------------------------x

Appearances:
For the Plaintiffs:                                 For the Defendants:
C.K. Lee                                            Jeffrey Alan Meyer
Lee Litigation Group, PLLC                          Kaufman, Dolowich, Voluck LLP
30 East 39th Street, Second Floor                   135 Crossways Park Drive, Suite 201
New York, NY 10016                                  Woodbury, NY 11797




                                                1
BLOCK, Senior District Judge:

      Plaintiffs are pursuing a collective action under the Fair Labor and Standards

Act. On May 18, 2018, counsel reported that the parties have been able to reach a

settlement, and counsel for all parties submitted Consents to Jurisdiction by a United

States Magistrate Judge.      Shortly thereafter, this Court assigned the case to

Magistrate Judge Robert M. Levy for all further proceedings, including the entry of

final judgment.

      On June 7, the Magistrate Judge held a conference call at which counsel Clara

Lam explained that she had been unable to reach two of her clients—named plaintiff

Adan Hernandez-Riveros and opt-in plaintiff Balla Niambele—since mid-April.

Accordingly, the Magistrate Judge held that the May 18 Consents to Jurisdiction

were ineffective as to those parties and that he did not have jurisdiction over their

claims for the purposes of settlement or voluntary dismissal. He ordered counsel to

continue trying to reach the parties, but plaintiffs’ counsel C.K. Lee informed the

Court that the firm had still been unable to reach either one despite trying for over a

week through the various means the Magistrate Judge had instructed counsel to use.

      The settlement is unable to proceed without a resolution as to these parties’

involvement because by its terms it depends on their participation or withdrawal.

Thus, on July 12, the Magistrate Judge sua sponte issued a Report and




                                          2
Recommendation that Hernandez-Riveros’s and Niambele’s claims be dismissed

without prejudice for lack of prosecution.

      On July 26, exactly fourteen days after the issuance of the Report and

Recommendation, Lee informed the Court that he was able to reach Niambele (but

not Hernandez-Riversos), and that Niambele still wishes to participate in the action.

He therefore objected to the Report and Recommendation insofar as it pertained to

the dismissal of Niambele’s claims.

      The Court sustains the timely objection. The Court therefore partially adopts

the Report and Recommendation as it pertains to Hernandez-Riveros and partially

declines to adopt it as pertains to Niambele. Furthermore, the objection is construed

as a ratification of the earlier Consent to Jurisdiction by Niambele, which had been

signed without his authorization.     Magistrate Judge Levy continues to have

jurisdiction over all further proceedings, including the request for approval of

settlement agreements. See Dkt. No. 91.

      SO ORDERED.



                                              /S/ Frederic Block
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
October 11, 2018




                                          3
